Citation Nr: 1453215	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-11 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for major depression (claimed as a mental health condition not otherwise specified).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing, appearing from the RO in Cheyenne, Wyoming.  A hearing transcript has been associated with the Veteran's claims file.  The VLJ also granted the Veteran's motion to leave the record open for 30 days for the submission of additional evidence.  

In July 2013, subsequent to the issuance of the December 2012 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his claim of entitlement for service connection for bilateral hearing loss.  This evidence appears to be pages 5 and 10 of the Veteran's February 2012 VA examination report and was considered by the RO in its December 2012 statement of the case (SOC).

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals the July 2013 hearing transcript, VA treatment records from January 2011 to December 2012, and various adjudicatory documents that are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having reviewed the evidence of record, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Prior to the March 2012 rating decision on the Veteran's claim for service connection for bilateral hearing loss, the Veteran was afforded a VA audiometric examination in February 2012.  The examiner found that the Veteran had bilateral sensorineural hearing loss for VA purposes; however, the examiner concluded that the hearing loss was not caused by or a result of an event in military service.  The rationale for the VA examiner's negative etiological opinion appears to be based solely on the Veteran's hearing test results at his separation examination.  The VA examiner described the results of such test as "non disabling."

The examiner's rationale in support of his opinion is insufficient.  Regarding the issue of whether it was at least as likely as not that hearing loss manifested during, or as a result of active service, the United States Court of Appeals for Veterans Claims (Court) has held that a lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The lack of any further support for the stated opinion renders the February 2012 VA examination report inadequate.  The examiner did not provide any rationale other than the absence of hearing loss noted in service or at separation from service.  Such findings in and of themselves cannot serve as the only basis to preclude service connection.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

In light of the above, the Board finds that this claim should be returned to the VA audiologist that provided the February 2012 etiological opinion so that an addendum can be provided.  

In addition, during his July 2013 Board hearing the Veteran testified that he first sought treatment for his depression in the late 1980's or early 1990's.  Hearing Transcript, at 17-18.  He stated that he could not remember the name of the physician that treated him, but that his most recent physician, William Coady, should have obtained a copy of such records.  Hearing Transcript, at 24.  However, upon review of the record, the Board notes that VA obtained the Veteran's private records from physician William Coady and the earliest record of treatment is from February 2009.  Therefore, the Veteran should be given another opportunity to identify any private medical providers that treated him for his depression and provide an authorization for release of private medical records.  

For purposes of service connection pursuant to 38 U.S.C. § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

Although there were no mental conditions noted on the Veteran's enlistment examination, the Veteran testified during his July 2013 Board hearing that he first experienced symptoms of depression before service after a close friend got "thrown from a horse and died."  Hearing Transcript, at 18.  The Veteran asserted that "being away from home" during his military service "caused the depression to get worse and then that led to the drinking problems" noted in the Veteran's service treatment records.  Hearing Transcript, at 19.  He asserts that he thinks "the depression actually caused [his] alcohol [consumption] level to go up."  The Veteran also testified that increased pressure and stress from his chain of command to progress in his upgrade training and obtain the next level rank further aggravated his symptoms in service.  Hearing Transcript, at 20.

The Veteran was afforded a VA mental health examination in February 2011 to determine the nature and etiology of his depression; the claims file contains a copy of the VA examiner's report.  In the report, the examiner noted that the Veteran reported "his symptoms first appeared when his girlfriend was killed in an accident in high school."  However, the examiner did not discuss whether the Veteran's depression preexisted service or whether his service aggravated the current diagnosis of depression.  In addition, although the VA examiner noted the Veteran's history of alcohol abuse both during and after service, the examiner does not indicate what role, if any, alcohol use had in relation to the Veteran's symptoms both during and after service.  

In light of the Veteran's statements at the July 2013 hearing, the Board finds that a new VA examination of the Veteran is necessary to obtain a more detailed history of the his symptomatology and to determine whether there is clear and unmistakable evidence that the Veteran's depression preexisted his military service, and if so, whether his condition was aggravated by his military service.  In addition, the VA examiner should discuss what association, if any, the Veteran's alcohol abuse had in relation to the Veteran's reported symptoms, both during and after service.  



Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the February 2012 VA audiological examination so that an addendum to this examination report can be prepared.  If the February 2012 examiner is no longer available, then the claims file should be forwarded to another audiologist to prepare an addendum to this examination report.  An examination of the Veteran need not be scheduled unless deemed necessary by the audiologist assigned to review the claims file.

The examiner is asked to review the claims file and a copy of this remand and provide an opinion regarding the etiology of the Veteran's bilateral hearing loss.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss manifested during, or as a result of, active military service.  A complete rationale must be provided for any opinions expressed.  It is inadequate to simply state that the Veteran did not have hearing loss in service or at separation.

The examiner's rationale in support of the prior opinion is insufficient.  Regarding the issue of whether it was at least as likely as not that hearing loss manifested during, or as a result of active service, the United States Court of Appeals for Veterans Claims (Court) has held that a lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner MUST consider the Veteran's statements regarding the history and development of hearing loss.  Comments should indicate a medical review of whether the described scenarios make sense from a medical point of view.  

2.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to his claim for service connection for depression that is not currently of record.  Also, inform him that records received from physician William Coady did not contain records of prior treatment from either the late 1980's or early 1990's.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Once all available evidence has been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his current depression.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a detailed history of the Veteran's symptomatology, a current diagnosis and an opinion regarding the following:

a.  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had depression that existed prior to his entry onto active duty?

b.  If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting depression was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

Please identify the nature of the condition, if any, that preexisted service and discuss in detail the evidence relied upon in reaching that conclusion. 

c.  If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's depression had its onset in service?

d.  The VA examiner must also discuss what association, if any, the Veteran's alcohol abuse had in relation to the Veteran's reported symptoms, both during and after service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, the AOJ should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the AOJ should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, in in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


